DETAILED ACTION
Claims 1-6 are pending in the application and claims 1-6 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority Application JP2015219424, filed 11/9/2015 and is granted a priority date of 11/9/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims are rejected for several reasons.
First, independent claims recite a blend pattern based on a repeating pattern of a first parameter type and a second parameter type without clearly defining what that is how that works making this concept indefinite. Claim 2 on the other hand is not rejected for this reason as claim 2 does not have this problem
	Second, independent claims recite an approval method and it is unclear what that means what it is approving. Based on a reading of the specification examiner guesses that it is supposed to be a block approval method however block approval method is recited as a separate element in the claims
	Third, independent claims recite “wherein block approval method” without sufficient antecedent basis. Examiner guesses that previously recited approval method was intended to be the antecedent basis for this element however the claims as written has them as two separate elements

	Dependent claims are rejected for depending off independent claims.

Remarks and response to arguments
	Examiner encourages applicant to contact examiner for an interview to discuss the case and move past any issues preventing allowance. 

	Applicant’s argument: 101 rejection should be withdrawn in light of newest amendments
	Examiner’s response: Applicant’s argument is persuasive and 101 rejection is withdrawn

	Applicant’s argument: Prior art does not teach newly amended claims
	Examiner’s response: Applicant’s argument is persuasive and 103 rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153